DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group 1 consisting of claims 1-4, and 6 in the reply filed on 1/5/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for digital verification which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-4, and 6 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: generating a dynamic security code for a card transaction.  The steps of: receiving, from a user electronic device or at a website, an image of an identity document for a user, the identity document comprising an image of the user; processing the identity document with at least one business-specific rule; extracting identity information from the identity document; determining a match rate of the image of the user on the identity document to a captured image; assigning a verification score to the user based on extracted identity information and the match rate; and publishing the verification score to at least one system, when considered collectively as an ordered combination, recites the abstract idea of digital verification.  Independent claim 1 as drafted, under the broadest reasonable interpretation, is a process that covers Certain Methods of Organizing Human Activity, since it recites fundamental economic principles or practices including mitigating risk.  The steps of: receiving, from a user electronic device or at a website, an image of an identity document for a user, the identity document comprising an image of the user; processing the identity document with at least one business-specific rule; extracting identity information from the identity document; determining a match rate of the image of the user on the identity document to a captured image; assigning a verification score to the user based on extracted identity information and the match rate; and publishing the verification score to at least one system, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices of mitigating risk.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claim recites generic computer components such as “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a website, and a system”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-4, and 6 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, and 6, the additional limitations of: wherein the identity document comprises one of a driver's license and a passport; wherein the identity information comprises at least one of a name, an address, a date of birth, and an expiration date; wherein the identity information is identified based on machine learning; and receiving, from a third party, a risk score based on activity involving a phone number associated with the user; wherein the verification score is further based on the risk score, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as such as fundamental economic principles or practices including mitigating risk because they describe different variations of the identity document information and an alternative method of determining the verification score.  Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the identity document, a driver’s license, a passport, and machine learning”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices including mitigating risk, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a website, and a system”.  A plain reading of Figure 1 and associated descriptions in the specification in at least: para. 00101 stating “the processing machine used to implement the invention may be a general purpose computer”, para. 00112 of the specification stating “the invention may include a processing machine running the iOS operating system, the OS X operating system, the Android operating system, the TM operating systems…”, and para. 001151 of the specification stating “technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a website, and a system” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 1 is directed to an abstract idea. 
Dependent claims 2-4, and 6, recite similar generic computer components as the independent claims, such as “the identity document, a driver’s license, a passport, and machine learning”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not 

Step 2B – 2019 PEG pg. 56 (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a website, and a system” to perform the steps of: receiving, from a user electronic device or at a website, an image of an identity document for a user, the identity document comprising an image of the user; processing the identity document with at least one business-specific rule; extracting identity information from the identity document; determining a match rate of the image of the user on the identity document to a captured image; assigning a verification score to the user based on extracted identity information and the match rate; and publishing the verification score to at least one system, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receiving, from a user electronic device or at a website, an image of an identity document of a user”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “processing…, determining…, and assigning…”  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, publishing the verification score to at least one system”.  Therefore, independent claim 1 is not patent eligible.  
In addition, dependent claims 2-4, and 6, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the identity document, a driver’s license, a passport, and machine learning” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Further, the step of using machine learning to identify the identity information fails to transform dependent claim 4 into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). With respect to the use of machine learning, the Examiner interprets this to be akin to analyzing information, as the model is merely being used as a tool to analyze the 1.  For these reasons, dependent claims 2-4, and 6 also are not patent eligible under 35 U.S.C. 101.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131083 to Spendlove et al. (hereinafter referred to as Spendlove), in view of US 9,342,741 to Amtrup et al. (hereinafter referred to as Amtrup).

In regards to claim 1, Spendlove discloses a method for digital identify verification (method and system to verify the identity of a user, para. 0004), 
Amtrup, in the related field of determining document validity, teaches processing (method includes normalizing data from the document using predefined business rules, col. 3, lines 4-14) with a business specific rule (predefined business rules may include business-oriented or criteria/conditions for processing data, col. 8, lines 36-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Spendlove with the ability to utilize business specific rules as taught by the method of Amtrup.  The motivation for doing so would have been to check against applicable business rules to yield improved extraction accuracy (Amtrup, col. 12, lines 57-67).

In regards to claim 2, modified Spendlove discloses the method of claim 1, and further discloses wherein the identity document (the at least one independently issued identity verification document includes at least one Government issued verification document including a photographic image of 

In regards to claim 3, modified Spendlove discloses the method of claim 1, and further discloses wherein the identity information comprises at least one of a name, an address, a date of birth, and an expiration date (The Optical Character Recognition (OCR) system recognizes characters such us name, date of birth, expiry date of license, license number and place of issue, para. 00120).

In regards to claim 4, modified Spendlove discloses the method of claim 1, and further discloses wherein the identity information is identified based on machine learning (second part includes constructing a classifier for selecting a small number of important features of the face using an Adaptive Boosting (or AdaBoost) learning algorithm, para. 0086)(Examiner interprets Adaptive Boosting or AdaBoost as machine learning).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spendlove, in view of Amtrup, and further in view of US 2010/0070405 to Joa et al. (hereinafter referred to as Joa).

In regards to claim 6, modified Spendlove discloses the method of claim 1, but fails to disclose a method further comprising: receiving, from a third party, a risk score based on activity involving a phone number associated with the user; wherein the verification score is further based on the risk score.
Joa, in the related field of evaluating risk and calculating risk scores, teaches receiving, from a third party (wireless number risk scores may be calculated by individual companies or by an industry consortium, para. 0006), a risk score based on activity involving a phone number associated with the user (customer information associated with a wireless phone number may be used to generate a wireless number risk score which can be used to gauge risk of nonpayment, para. 0006); wherein the verification score is further based on the risk score (at step 203 the identity of the customer may be authenticated and at step 204 the positive identification initiates the scoring process which generates the customer’s wireless number risk score which may be within acceptable limits (low risk) or may exceed acceptable limits (high risk), para. 0042).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Spendlove with the ability to utilize risk scores based on activity involving a user’s phone number as taught by the method of Joa.  The motivation for doing so would have been to gauge a risk of nonpayment by generating a risk score based on information associated with a user’s wireless phone number (Joa, para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lacey (ES 2811249) teaches system and method for sharing verified identity documents.
Malhotra et al. (US 10,176,542) teaches systems and methods for identity validation and verification.
Nigram et al. (US 10,225,248) teaches methods and systems for providing online verification and security.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        2/10/2022
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL A Brief Review of Machine Learning, 2009, which discloses "Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis.", see also Computation Finance, 2010, which discloses "Table 2 lists the statistical and artificial intelligence techniques that are widely used in computational finance."